—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 27, 1991, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s argument that his plea should not have been accepted is unpreserved for review as a matter of law, and we decline to reach it in the interest of justice. Were we to do so, we would find that the victim had identified defendant the day after the incident while hospitalized as a result of the beating he received from defendant. Unlike an allocution that actually negates an essential element of the crime pleaded to, the failure of a pleading defendant to recite every element of the crime does not necessarily suggest that the guilty plea is improvident or baseless so as to trigger a duty on the part of the court to inquire further (People v Lopez, 71 NY2d 662, 666). Concur—Murphy, P. J., Kassal, Rubin and Nardelli, JJ.